Citation Nr: 9925493	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for myeloplastic disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1995 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 30 percent evaluation for 
myeloplastic disorder, formerly classified as neutropenia 
condition.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends that his hemic disorder, classified by 
the RO as myeloplastic disorder, is more severe than 
currently evaluated.  He alleges that he has severe 
impairments of health due to the disorder, to include 
tiredness, weakness and insomnia, as well as symptoms related 
to stomach and ankle problems and bronchitis, which he 
attributes to this disorder.  

The veteran filed his claim regarding this matter currently 
on appeal in June 1994.  By rating decision of May 1995, the 
RO increased the evaluation of his disorder to 30 percent 
disabling, rating by analogy to anemia and agranulocytosis, 
under 38 C.F.R. § 4.117, Diagnostic Codes 7700-7702 (1994-
1995).  

Upon review of the evidence, the Board finds further 
development is warranted. Subsequent to the filing of this 
claim, the rating schedule criteria for determining the 
disability evaluations to be assigned for his hemic disorder 
were changed.  New regulations updating the portion of the 
rating schedule that addresses hemic and lymphatic systems, 
became effective on October 23, 1995.  See 38 C.F.R. § 4.117, 
Diagnostic Code 7700 and 7700 (1998).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While the RO has considered these regulation changes in its 
supplemental statement of the case from March 1998, the 
veteran has not been afforded an examination to include 
consideration of the new criteria.   

Furthermore, nine years has passed since the most recent VA 
examination, with continued treatment subsequent to this 
examination.  The United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) has 
held that the fulfillment of the statutory duty to assist 
includes the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Finally, the veteran contends, and some medical evidence 
suggests, that the veteran's myeloplastic disorder may be 
causing different manifestations that may possibly warrant 
separate evaluations.  In particular, the Board notes that 
the medical opinion from the September 1990 VA examination 
suggested that the healing of his right ankle disorder may 
have been hindered by this disease.  The Board notes that 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, a separate rating may be indicated for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other [] 
conditions," and such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. Part 4, § 4.14 (1998).  
Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  To the extent 
that the veteran has alleged some symptomatology, which may 
be different manifestations of this hemic disorder, separate 
ratings may be indicated in this case.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
myeloplastic--related disorder, not 
already associated with the claims 
folder.  After securing the necessary 
release, the RO should obtain these 
records.  All pieces of correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The appellant should be scheduled for 
a VA examination by an appropriate 
specialist.  The claims folder, to 
specifically include a copy of the 
applicable rating criteria, Diagnostic 
Codes 7700 and 7702, both from 1994-1995 
and 1998 should be made available to the 
examiner for review prior to the 
examination.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail, to include 
findings for dyspnea on mild exertion or 
rest, cardiomegaly, tachycardia or 
syncope or other symptoms attributable to 
the myelodysplasia.  The examiner must 
indicate in his report whether the 
current hematological study shows 
hemoglobin of, 7gm/100ml or less, 
5gm/100ml or less.  See 38 C.F.R. 
§ 38 C.F.R. § 4.117 DC 7700 (1998).  The 
examiner should also indicate whether the 
disorder results in infections that occur 
at least once every three months or 
require transfusions once every three 
months. See 38 C.F.R. § 38 C.F.R. § 4.117 
DC 7702 (1998).   The examiner should 
also indicate whether the disorder could 
be classified as chronic following acute 
attacks with characteristic definite 
departures from normal blood count with 
impairment of health and severe asthenia.  
See 38 C.F.R. § 38 C.F.R. § 4.117 DC 
7700-7702 (1994-1995).  The examiner must 
provide a comprehensive report containing 
full rationale for any opinion expressed.  

3.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for myeloplastic disorder, 
pursuant to the new and old rating 
schedule criteria with consideration of 
Karnas, supra.  To this end, the RO 
should also consider the applicability of 
Esteban, supra (1994).  If the 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested case development.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









